Per Curiam:
Mr. Buddy Collins appeals from his judgment of conviction, following a bench trial, by the Circuit Court of Jackson County, Missouri, on one count of first-degree statutory sodomy. On appeal, Mr. Collins argues that the trial court erred in the admission and consideration of objectionable evidence and, further, that there is insufficient evidence to support the judgment. Finding no error, the judgment is affirmed. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Rule 30.25(b).